DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/22/2020.  As directed by the amendment: no claims have been amended, no new claims have been added, and claims 7, 12 and 17 have been cancelled. Thus, claims 1-6, 8-11, 13-16 and 18 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PG Pub. 2007/0053814), as disclosed in the IDS dated 06/04/2019, hereinafter Kobayashi, in view of Mitsubishi Paper Mills Ltd. (JP 2014-050521), as disclosed in the IDS dated 06/04/2019, hereinafter Mitsubishi.
Regarding claims 1, 2, 4 and 9, Kobayashi discloses a spherical ceramic particle, used as a biomaterial, having a diameter within a range of 10 nm to 700 nm, wherein the ceramic particle is a hydroxyapatite sintered body particle, and contains no calcium carbonate ([0004]; [0029] - [0031] & [0041] – It is to be noted that in some embodiments calcium carbonate is present only as a starting material, which is reacted to form the inventive calcium phosphate, and is not present in the final product particle; furthermore, in other embodiments calcium carbonate is never present/used, and thereby having a final product particle which contains no calcium carbonate); however Kobayashi does not specifically disclose a stent carrying the ceramic particle.
	However, Mitsubishi teaches that it is well known in the art to have ceramic particles, specifically hydroxyapatite particles, coated/carried on a medical device such as a stent ([0060]).  Thus, in view of the teaching of Mitsubishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the biomaterial spherical ceramic particles of Kobayashi to coat/carry on a stent, as taught by Mitsubishi, since this is well 
Regarding claims 3 and 14, Kobayashi discloses a ceramic particle, used as a biomaterial ([0004]), having a minor axis maximum diameter of 30 nm to 5 m and a major axis of 75 nm to 10 m, with an aspect ratio of 1 ([0029] – to clarify, the diameter range disclosed by Kobayashi falls within both major and minor axis ranges, and since the particle is a sphere, the major and minor axes/c and a axes would be the same, thereby having an aspect ratio of 1), wherein the ceramic particle is a hydroxyapatite sintered body particle, and contains no calcium carbonate ([0030]; [0031] & [0041] – It is to be noted that in some embodiments calcium carbonate is present only as a starting material, which is reacted to form the inventive calcium phosphate, and is not present in the final product particle; furthermore, in other embodiments calcium carbonate is never present/used, and thereby having a final product particle which contains no calcium carbonate); however Kobayashi does not specifically disclose a stent carrying the ceramic particle.
	However, Mitsubishi teaches that it is well known in the art to have ceramic particles, specifically hydroxyapatite particles, coated/carried on a medical device such as a stent ([0060]).  Thus, in view of the teaching of Mitsubishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the biomaterial spherical ceramic particles of Kobayashi to coat/carry on a stent, as taught by Mitsubishi, since this is well known in the art and would produce a stent with excellent compatibility, water resistance, and wear resistance (Mitsubishi: [0060]).
Regarding claims 5, 10 and 15, Kobayashi in view of Mitsubishi disclose the stent according to claims 1, 2 and 3, wherein Kobayashi further teaches the ceramic particle contains 
Regarding claims 6, 11 and 16, Kobayashi in view of Mitsubishi disclose the stent according to claims 1, 2 and 3, wherein Kobayashi further teaches the ceramic particle contains carbonate apatite at least on a surface thereof (Kobayashi: [0031] – to clarify, carbonate apatite is interpreted as a generic term for any apatite material, and the ceramic particles of Kobayashi are made of hydroxyapatite, including their surfaces; thus, they contain “carbonate apatite at least on a surface” as claimed).
Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Mitsubishi as applied to claims 1-3 above, and further in view of Kawabe et al. (US PG Pub. 2013/0273166), hereinafter Kawabe.
Regarding claims 8, 13 and 18, Kobayashi in view of Mitsubishi disclose the stent according to claims 1, 2 and 3, but it is not specifically disclosed the ceramic particle have a half value width within a range of 0.2 to 0.8 at d = 2.8 14 measured by an X-ray diffraction method.
	However, Kawabe teaches ceramic particles used in a biomedical/biomaterial aspect, having the same make up, i.e. calcium phosphate, and similar sizing, wherein the half value width, measured by an X-ray diffraction method, is 0.8 or less; this half vale width indicates a high crystallinity which is suitable/ideal for biomaterials ([0028]).
	Thus, in view of the teaching of Kawabe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the half value width, measured by an X-ray diffraction method, of the ceramic particles of Kobayashi to be within the range of 0.2 to 0.8, since this is a known range that produces high crystallinity suitable/ideal for biomaterials.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/328,618, and claims 1-13 & 28-34 of copending Application No. 16/328,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all claims require a medical device having a calcium phosphate sintered body particle which contains no calcium carbonate and having the same size parameters. 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/313,686 in view of Mitsubishi (as set forth above); and claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/328,720 in view of Mitsubishi (as set forth above). All sets of claims set forth ceramic particles comprising a calcium phosphate sintered body particle which contains no calcium carbonate and having the same size parameters; though copending Applications 16/313,686 and 16/328,720 do not specifically set forth the ceramic particles being carried by a stent, this would be obvious to one having ordinary skill in the art in view of Mitsubishi, as detailed in the rejections above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Kobayashi in view of Mitsubishi stating, in the remarks and affidavit, that the calcium phosphate sintered body particles of Kobayashi would not be able to be formed with no calcium carbonate because of the high temperature used in sintering the calcium phosphate particles, which would thereby lead to calcium oxide formation, and the calcium oxide would react with carbon dioxide to form calcium carbonate.  Examiner respectfully disagrees with applicant’s assertion.  The arguments and affidavit presented by Applicant merely sates/suggests that the above mentioned reactions would take place culmination in the formation of calcium carbonate; however there is no evidence, in the remarks or affidavit, showing that calcium carbonate is actually formed. No results/evidence is provided indicating that the method taught by Kobayashi has been found to lead to the above mentioned reactions, i.e. that calcium oxide is formed due to the high sintering temperature and that the calcium oxide would react with carbon dioxide, to culminate in the production/presence of calcium carbonate.  Furthermore, the current application at hand merely asserts that the disclosed process leads to having no calcium carbonate, however, the method of forming calcium phosphate without calcium carbonate, as disclosed in the originally filed specification of the current application at hand, has not been shown to be the only method by which a lack of calcium carbonate can be realize; thus, it cannot be considered to be the only possible route by which this lack of calcium carbonate can occur.  Due to the fact that this process exclusivity cannot be assumed, a mere assertion, by Applicant, that the calcium phosphate particles of Kobayashi “surely contain calcium carbonate” cannot be taken as evidence that it is true.  In order for the affidavit to be persuasive and overcome the .
	Moreover, Applicant’s arguments are further not found to be persuasive because it is not clear if they actually correspond, in scope, with the limitations set forth in independent claim 1.  Specifically, Applicant contends that calcium oxide forms during sintering, and that the calcium oxide would react with carbon dioxide, thereby forming calcium carbonate; however, it is not clear if this calcium carbonate is actually even part of the resultant sintered calcium phosphate particle, or if, instead, it would only be present superficially on a surface of the sintered calcium phosphate particle.  If the latter is true, then this would not necessarily constitute a hypothetical calcium carbonate component being part of the sintered particle, as set forth/required by the claim; and Applicant’s arguments do not shown that any formation of calcium carbonate, which may occur, would be part of the sintered particle in a way that would preclude coverage by the claim.  Additionally, in order to show that the prior art of Kobayashi does not read on the claim, it would need to be shown that every particle of Kobayashi comprises calcium carbonate, since the claim covers any calcium phosphate particle group having at least one sintered particle lacking calcium carbonate.
	Thus, Applicant’s arguments and affidavit are not found to be persuasive, and the rejection of independent claim 1 (and similarly independent claim 3), and all the claims that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINAH BARIA/Primary Examiner, Art Unit 3774